CAVANAUGH, Judge,
dissenting:
I dissent.
The majority holds that § 1908 should be applied twice to one 48 day extension. I find this position untenable.
It is true that the Commonwealth could have waited until Monday, July 20th, to bring appellee to trial. But to say that because the trial could have commenced on Monday, the extension should be computed from Monday is a complete nonsequitur. There is no more reason to begin the *381running of the 48 day extension in this case on Monday than there would be to begin the running of the 180 day period on Monday in any case where the complaint was filed on a Saturday or a Sunday.
The majority correctly states that the Commonwealth could, in this case, have waited until Monday to apply for an extension. They assume that if the Commonwealth had waited until Monday to apply for the extension, then the period of the extension would have begun to run on Monday. They then conclude that the Commonwealth should not be penalized for petitioning early for an extension. I feel, however, that even if the extension had been applied for and granted on Monday, July 20th, the period of the extension would have been properly computed from the expiration of the original 180 day period, or Saturday, July 18th.
Regardless of when an extension is granted, it should run from the date on which the 180 day period expires. In this case, therefore, the extension expired on Friday, September 4th. Since appellee was not brought to trial by that date, the lower court properly ordered him discharged under Rule 1100. I would therefore affirm.